DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 10, 15-16, 18, 20-21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014).
Regarding claim 1, Utagawa et al. discloses: a plurality of field effect transistors (FETs) (fig14 items 1, para. [0105]) arranged to form a resonant cavity (para. [0195]), the plurality of FETs providing an electromagnetic field defining a standing wave oscillating at a resonant frequency defined by a characteristic of the cavity (para. [0195]), a radiation input passing through the cavity inducing a perturbation of the electromagnetic field (para. [0201]). Utagawa et al. are silent about: the cavity including a first end and a second end. 
In a similar field of endeavor, Kukushkin et al. disclose: the cavity including a first end (fig.1 item 19) and a second end (fig.1 item 21) motivated by the benefits for fast radiation detector (Kukushkin et al. col.1 28-29).
In light of the benefits for fast radiation detector as taught by Kukushkin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. with the teachings of Kukushkin et al.
Regarding claim 3,  Kukushkin et al. disclose: the resonant cavity is a first resonant cavity, and further comprising a second plurality of FETs arranged to form a second resonant cavity, the first resonant cavity and the second resonant cavity arranged in a periodic array, the first resonant cavity and the second resonant cavity sharing a common wall formed by one of the FETs (col.6 L51-52, teaches that the size of the cavities can be made different to detect different frequencies of THz waves) motivated by the benefits for multi-frequency detection (Kukushkin et al. col.6 L51-52).
Regarding claim 4, Kukushkin et al. disclose: the first resonant cavity is configured to detect radiation originating from a first source type, and the second resonant cavity is configured to detect radiation originating from a second source type (col.6 L51-52, teaches that the size of the cavities can be made different to detect different frequencies of THz waves) motivated by the benefits for multi-frequency detection (Kukushkin et al. col.6 L51-52).
Regarding claim 10, the combination of Utagawa et al. and Kukushkin et al. disclose: the resonant cavity extends along a longitudinal axis between the first end and the second end (see rejection of claim 1). The combined references do not explicitly disclose: the resonant cavity having a hexagonal cross-section. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a resonant cavity with a hexagonal shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, Utagawa et al. disclose: electrons within the resonant cavity concentrate near each peak of the standing wave, the perturbation caused by the radiation input inducing a fluctuation in the electromagnetic field (para. [0195]).
Regarding claim 16, Utagawa et al. disclose: the radiation detection device is operable at room temperature (para. [0233]).
Regarding claim 18, a plurality of field effect transistors (FETS), the FETs positioned to at least partially enclose a resonant cavity, the resonant cavity including a first end and a second end, the plurality of FETs providing an electromagnetic field within the resonant cavity, the electromagnetic field defining a standing wave oscillating at a resonant frequency defined by a characteristic of the cavity, the passage of a radiation input through the resonant cavity causing a perturbation of the electromagnetic field (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).
Regarding claim 20,  Kukushkin et al. disclose: the resonant cavity is a first resonant cavity, and further comprising a second plurality of FETs arranged to form a second resonant cavity, the first resonant cavity and the second resonant cavity arranged in a periodic array, the first resonant cavity and the second resonant cavity sharing a common wall formed by one of the FETs (col.6 L51-52, teaches that the size of the cavities can be made different to detect different frequencies of THz waves) motivated by the benefits for multi-frequency detection (Kukushkin et al. col.6 L51-52).
Regarding claim 21, Kukushkin et al. disclose: the first resonant cavity is configured to detect radiation originating from a first source type, and the second resonant cavity is configured to detect radiation originating from a second source type (col.6 L51-52, teaches that the size of the cavities can be made different to detect different frequencies of THz waves) motivated by the benefits for multi-frequency detection (Kukushkin et al. col.6 L51-52).
Regarding claim 24, the combination of Utagawa et al. and Kukushkin et al. disclose: the resonant cavity extends along a longitudinal axis between the first end and the second end (see rejection of claim 1). The combined references do not explicitly disclose: the resonant cavity having a hexagonal cross-section. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a resonant cavity with a hexagonal shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 26, Utagawa et al. discloses: electrons within the resonant cavity concentrate near each peak of the standing wave, the perturbation caused by the radiation input inducing a fluctuation in the electromagnetic field (para. [0195]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Tu et al. (US 2017/0017039 A1; pub. Jan. 19, 2017).
Regarding claim 5, the combined references are silent about: the resonant cavity is continually adjusted to vary the resonant frequency in order to scan for radiation originating from a variety of source types.
In a similar field of endeavor, Tu et al. disclose: the resonant cavity is continually adjusted to vary the resonant frequency in order to scan for radiation originating from a variety of source types (para. [0077]) motivated by the benefits for high speed responsive resonant cavity (Tu et al. para. [0040]).
In light of the benefits for high speed responsive resonant cavity as taught by Tu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Tu et al.
Regarding claim 6, the characteristic is a length of the cavity extending between the first end and the second end, wherein the length of the cavity is adjustable (the claim is rejected on the same grounds as claim 5).
Regarding claim 7, at least a portion of each of the FETs is formed from a piezoelectric material, permitting a length of the cavity to be adjusted (the claim is rejected on the same grounds as claim 5). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) in view of Tu et al. (US 2017/0017039 A1; pub. Jan. 19, 2017) and further in view of Nikipelov et al. (US 2016/0147161 A1; pub. May 26, 2016).
Regarding claim 8, the combined references are silent about: adjusting a length of the cavity adjusts the resonant frequency.
In a similar field of endeavor, Nikipelov et al. disclose: adjusting a length of the cavity adjusts the resonant frequency (para. [0128]) motivated by the benefits for a variable resonator (Nikipelov et al. para. [0128]).
In light of the benefits for a variable resonator as taught by Nikipelov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al., Kukushkin et al. and of Tu et al. with the teachings Nikipelov et al.
Regarding claim 9, Nikipelov et al. disclose: the resonant frequency is adjustable to target radiation emitted by a predetermined source material (para. [0128]) motivated by the benefits for a variable resonator (Nikipelov et al. para. [0128]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Padmanabhan et al. (US 2005/0105077 A1; pub. May 19, 2005).
Regarding claim 11, the combined references are silent about: the plurality of FETs includes at least two FETs oriented parallel to one another, the radiation detection device measuring time-of-flight of the radiation input.
In a similar field of endeavor, Padmanabhan et al. disclose: the plurality of FETs includes at least two FETs oriented parallel to one another, the radiation detection device measuring time-of-flight of the radiation input (para. [0017]-[0018]) motivated by the benefits for a compact detector (Padmanabhan para. [0021]).
In light of the benefits for a compact detector as taught by Padmanabhan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Padmanabhan et al.

Claims 17 & 27 is rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Behnke, II et al. (US 2013/0072921 A1; pub. Mar. 21, 2013).
Regarding claims 17 & 27, the combined references are silent about: each of the FETs includes a GaN semiconductor.
In a similar field of endeavor, Behnke et al. disclose: each of the FETs includes a GaN semiconductor (para. [0027]) motivated by the benefits for high frequency switching (Behnke et al. para. [0027]).
In light of the benefits for high frequency switching as taught by Behnke et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Behnke et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Wu et al. (US 2008/0242029 A1; Oct. 2, 2008).
Regarding claim 19, the combined references are silent about: each of the FETs is a mesa long gate FET having a planar surface.
In a similar field of endeavor, Wu et al. disclose: each of the FETs is a mesa long gate FET having a planar surface (para. [0049]) motivated by the benefits for low resistance while maintaining a simple manufacturing process (Wu et al. para. [0005]).
In light of the benefits for low resistance while maintaining a simple manufacturing process as taught by Wu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Wu et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Tu et al. (US 2017/0017039 A1; pub. Jan. 19, 2017).
Regarding claim 22, the combined references are silent about: at least a portion of each of the FETs is formed from a piezoelectric material, permitting a length of the cavity to be adjusted
In a similar field of endeavor, Tu et al. disclose: at least a portion of each of the FETs is formed from a piezoelectric material, permitting a length of the cavity to be adjusted (para. [0040], [0077]) motivated by the benefits for high speed responsive resonant cavity (Tu et al. para. [0040]).
In light of the benefits for high speed responsive resonant cavity as taught by Tu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Tu et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Nikipelov et al. (US 2016/0147161 A1; pub. May 26, 2016).
Regarding claim 23, the combined references are silent about: the characteristic is a length of the resonant Cavity extending between the first end and the second end, wherein the length of the cavity is adjustable to adjust the resonant frequency.
In a similar field of endeavor, Nikipelov et al. disclose: the characteristic is a length of the resonant Cavity extending between the first end and the second end, wherein the length of the cavity is adjustable to adjust the resonant frequency (para. [0128]) motivated by the benefits for a variable resonator (Nikipelov et al. para. [0128]).
In light of the benefits for a variable resonator as taught by Nikipelov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Nikipelov et al.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2010/0117891 A1; pub. May 13, 2010) in view of Kukushkin et al. (US 8,772,890B2; pub. Jul. 8, 2014) and further in view of Padmanabhan et al. (US 2005/0105077 A1; pub. May 19, 2005).
Regarding claim 25, the combined references are silent about: the plurality of FETs includes at least two FETs oriented parallel to one another, the radiation detection device measuring time-of-flight of the radiation input.
In a similar field of endeavor, Padmanabhan et al. disclose: the plurality of FETs includes at least two FETs oriented parallel to one another, the radiation detection device measuring time-of-flight of the radiation input (para. [0017]-[0018]) motivated by the benefits for a compact detector (Padmanabhan para. [0021]).
In light of the benefits for a compact detector as taught by Padmanabhan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Utagawa et al. and Kukushkin et al. with the teachings of Padmanabhan et al.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is directed to the same invention as that of claims 1 of commonly assigned US 11,209,318 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Present Application (17/506,378)
11,209,318 B2
Claim 1
A radiation detection device comprising: a plurality of field effect transistors (FETS) arranged to form a resonant cavity, the cavity including a first end and a second end, the plurality of FETs providing an electromagnetic field defining a standing wave oscillating at a resonant frequency defined by a characteristic of the cavity, a radiation input passing through the cavity inducing a perturbation of the electromagnetic field.
Claim 12
an optical coating
Claim 1
A radiation detection device comprising: a plurality of field effect transistors (FETs) arranged to form a resonant cavity, the cavity including a first end and a second end, the plurality of FETs providing an electromagnetic field defining a standing wave oscillating at a resonant frequency defined by a characteristic of the cavity, a radiation input passing through the cavity inducing a perturbation of the electromagnetic field; 

and an optical coating.






Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior arts fail to teach disclose, teach, suggest or make obvious: a gamma focusing coating.
Regarding claim 14, the prior arts fail to teach disclose, teach, suggest or make obvious: an integrated nano antenna configured to direct energy to a down-converting Schottkey barrier detector mixer diode structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884